Citation Nr: 0521996	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of burns to 
the eyelids and visual problems.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), from Waco, 
Texas, which denied the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) in his December 2000 substantive 
appeal.  Such a hearing was held at the RO in June 2002.  
Subsequent to this hearing, the VLJ who held this hearing 
left the employment of the Board.  The veteran was advised of 
this fact in a June 2005 notice and was advised of his right 
to another hearing before a different VLJ.  

On July 4, 2005 the veteran signed this form requesting 
another videoconference hearing and specifically requested 
that it be held at the VAHCC in El Paso, Texas, rather than 
at the RO.  This letter was received by the RO on July 19, 
2005.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

Schedule the veteran for a video-
conference hearing at the VAHCC in El 
Paso, Texas before a Veterans Law 
Judge, in accordance with applicable 
law.  If it is not possible to schedule 
such a hearing at the VAHCC in El Paso, 
Texas, notify the veteran of this fact 
and schedule the video-conference 
hearing at the RO.  A copy of the 
notice scheduling the hearing should be 
placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




